UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 3-31 Date of reporting period: 6-30-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund June 30, 2011 Equity Income – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares/ Principal Amount Value COMMON STOCKS—71.8% AEROSPACE & DEFENSE—0.8% Raytheon Co. AIR FREIGHT & LOGISTICS—2.2% United Parcel Service, Inc., Class B BEVERAGES—0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS—1.7% Northern Trust Corp. CHEMICALS—0.5% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—3.1% Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES & SUPPLIES—1.7% Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMPUTERS & PERIPHERALS—0.4% Diebold, Inc. DISTRIBUTORS—0.9% Genuine Parts Co. DIVERSIFIED—2.1% Standard & Poor's 500 Depositary Receipt, Series 1 DIVERSIFIED FINANCIAL SERVICES—0.7% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—3.2% AT&T, Inc. Bell Aliant, Inc. CenturyLink, Inc. ELECTRIC UTILITIES—1.0% Northeast Utilities Portland General Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Molex, Inc., Class A FOOD & STAPLES RETAILING—2.3% SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—3.5% General Mills, Inc. H.J. Heinz Co. Equity Income – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares/ Principal Amount Value Kraft Foods, Inc., ClassA $ 180,631,256 GAS UTILITIES—2.9% AGL Resources, Inc. Nicor, Inc.(1) WGL Holdings, Inc.(1) HOUSEHOLD PRODUCTS—5.1% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—4.8% 3M Co. Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE—4.7% ACE Ltd. Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. IT SERVICES—0.3% Automatic Data Processing, Inc. LEISURE EQUIPMENT & PRODUCTS—0.1% Mattel, Inc. METALS & MINING—0.5% Freeport-McMoRan Copper & Gold, Inc. MULTI-UTILITIES—3.1% Consolidated Edison, Inc. PG&E Corp. OIL, GAS & CONSUMABLE FUELS—10.5% Chevron Corp. El Paso Pipeline Partners LP Exxon Mobil Corp. Spectra Energy Partners LP Total SA PHARMACEUTICALS—8.2% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Equity Income – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares/ Principal Amount Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.4% Applied Materials, Inc. $ 132,913,360 Intel Corp. SPECIALTY RETAIL—0.4% Lowe's Cos., Inc. THRIFTS & MORTGAGE FINANCE—2.7% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.9% Vodafone Group plc TOTAL COMMON STOCKS (Cost $5,957,404,536) CONVERTIBLE BONDS—14.8% COMMERCIAL BANKS—0.5% Credit Suisse Securities USA LLC, (convertible into SunTrust Banks, Inc.), 10.15%,7/8/11(2)(3) Deutsche Bank AG, (convertible into SunTrust Banks, Inc.), 6.76%,11/23/11(2)(3) Goldman Sachs Group, Inc. (The), (convertible into Comerica, Inc.), 6.20%,7/21/11(2)(3) DIVERSIFIED FINANCIAL SERVICES—0.3% Deutsche Bank AG, (convertible into JPMorgan Chase & Co.), 4.60%,12/9/11(2)(3) FOOD & STAPLES RETAILING—0.2% Morgan Stanley, (convertible into CVS Caremark Corp.), 3.85%,9/20/11(2)(3) HEALTH CARE PROVIDERS & SERVICES—3.7% LifePoint Hospitals, Inc., 3.50%,5/15/14 LifePoint Hospitals, Inc., 3.25%,8/15/25 Lincare Holdings, Inc., 2.75%,11/1/37 HOTELS, RESTAURANTS & LEISURE—2.0% International Game Technology, 3.25%,5/1/14 METALS & MINING—1.0% Newmont Mining Corp., 3.00%,2/15/12 OIL, GAS & CONSUMABLE FUELS—1.2% Peabody Energy Corp., 4.75%,12/15/41 REAL ESTATE INVESTMENT TRUSTS (REITs)—5.7% Annaly Capital Management, Inc., 4.00%,2/15/15 Host Hotels & Resorts LP, 3.25%,4/15/24(3) Rayonier TRS Holdings, Inc., 3.75%,10/15/12 SPECIALTY RETAIL—0.2% Goldman Sachs Group, Inc. (The), (convertible into Lowe’s Cos., Inc.), 2.95%,11/29/11(2)(3) TOTAL CONVERTIBLE BONDS (Cost $1,288,368,774) Equity Income – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares/ Principal Amount Value CONVERTIBLE PREFERRED STOCKS—10.4% COMMERCIAL BANKS—1.5% Wells Fargo & Co., 7.50% $ 138,316,220 DIVERSIFIED FINANCIAL SERVICES—4.0% Bank of America Corp., 7.25% INSURANCE—2.2% Hartford Financial Services Group, Inc., 7.25% MetLife, Inc., 5.00% MACHINERY—1.3% Stanley Black & Decker, Inc., 4.75% OIL, GAS & CONSUMABLE FUELS—0.9% Apache Corp., 6.00% REAL ESTATE INVESTMENT TRUSTS (REITs)—0.5% Health Care REIT, Inc., 6.50% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $889,040,772) TEMPORARY CASH INVESTMENTS—1.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $34,548,866), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $33,766,651) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $28,710,298), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $28,138,876) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $34,445,651), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $33,766,651) TOTAL TEMPORARY CASH INVESTMENTS (Cost $105,614,937) TOTAL INVESTMENT SECURITIES—98.1% (Cost $8,240,429,019) OTHER ASSETS AND LIABILITIES — 1.9% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 7/29/11 EUR for USD UBS AG 7/29/11 GBP for USD Bank of America 7/29/11 (Value on Settlement Date $326,124,051) Equity Income – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro GBP - British Pound USD - United States Dollar Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Equity-linked debt security. The aggregated value of these securities at the period end was $111,879,071, which represented 1.2% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $228,232,616, which represented 2.5% of total net assets. Equity Income – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost.Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities,evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Income – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Convertible Bonds – – Convertible Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2011 follows: March 31, 2011 June 30, 2011 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Nicor, Inc. – – WGLHoldings, Inc. – 4. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Index Fund June 30, 2011 Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.1% AEROSPACE & DEFENSE—2.8% Boeing Co. (The) General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS—1.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES—0.1% Southwest Airlines Co. AUTO COMPONENTS—0.3% Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES—0.5% Ford Motor Co.(1) Harley-Davidson, Inc. BEVERAGES—2.5% Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. BIOTECHNOLOGY—1.2% Amgen, Inc.(1) Biogen Idec, Inc.(1) Celgene Corp.(1) Cephalon, Inc.(1) Gilead Sciences, Inc.(1) BUILDING PRODUCTS(2) Masco Corp. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value CAPITAL MARKETS—2.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Charles Schwab Corp. (The) E*Trade Financial Corp.(1) Federated Investors, Inc., Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS—2.1% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. (The) Sigma-Aldrich Corp. COMMERCIAL BANKS—2.6% BB&T Corp. Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES—0.5% Avery Dennison Corp. Cintas Corp. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Iron Mountain, Inc. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT—1.9% Cisco Systems, Inc. F5 Networks, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola Mobility Holdings, Inc.(1) Motorola Solutions, Inc.(1) QUALCOMM, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—4.2% Apple, Inc.(1)(3) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) SanDisk Corp.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS(2) Vulcan Materials Co. CONSUMER FINANCE—0.8% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp. CONTAINERS & PACKAGING—0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Sealed Air Corp. DISTRIBUTORS—0.1% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES—0.1% Apollo Group, Inc., Class A(1) DeVry, Inc. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES—3.8% Bank of America Corp. Citigroup, Inc. CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co. Leucadia National Corp. McGraw-Hill Cos., Inc. (The) Moody's Corp. NASDAQ OMX Group, Inc. (The)(1) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES—2.7% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES—1.8% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. ELECTRICAL EQUIPMENT—0.5% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT & SERVICES—2.3% Baker Hughes, Inc. Cameron International Corp.(1) Diamond Offshore Drilling, Inc. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value FMC Technologies, Inc.(1) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Noble Corp. Rowan Cos., Inc.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING—2.3% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS—1.7% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.(1) General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES—0.1% Nicor, Inc. ONEOK, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—1.9% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.2% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.(1) DaVita, Inc.(1) Express Scripts, Inc.(1) Humana, Inc. Laboratory Corp. of America Holdings(1) McKesson Corp. Medco Health Solutions, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS & LEISURE—1.8% Carnival Corp. Chipotle Mexican Grill, Inc.(1) Darden Restaurants, Inc. International Game Technology Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES—0.3% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Newell Rubbermaid, Inc. PulteGroup, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—2.1% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% AES Corp. (The)(1) Constellation Energy Group, Inc. NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—2.4% 3M Co. General Electric Co. Tyco International Ltd. INSURANCE—3.7% ACE Ltd. Aflac, Inc. Allstate Corp. (The) American International Group, Inc.(1) Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Cincinnati Financial Corp. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. (The) Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group XL Group plc INTERNET & CATALOG RETAIL—0.9% Amazon.com, Inc.(1) Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—1.6% Akamai Technologies, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) Monster Worldwide, Inc.(1) VeriSign, Inc. Yahoo!, Inc.(1) IT SERVICES—3.2% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A Paychex, Inc. SAIC, Inc.(1) Teradata Corp.(1) Total System Services, Inc. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS—0.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—0.5% Agilent Technologies, Inc.(1) Life Technologies Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY—2.4% Caterpillar, Inc. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Snap-on, Inc. Stanley Black & Decker, Inc. MEDIA—3.2% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Discovery Communications, Inc., Class A(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) News Corp., Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Viacom, Inc., Class B Walt Disney Co. (The) Washington Post Co. (The), Class B 98 METALS & MINING—1.1% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. MULTILINE RETAIL—0.7% Big Lots, Inc.(1) Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.(1) Target Corp. MULTI-UTILITIES—1.3% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS—0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—10.1% Alpha Natural Resources, Inc.(1) Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value CONSOL Energy, Inc. Denbury Resources, Inc.(1) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Newfield Exploration Co.(1) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.(1) Valero Energy Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.1% International Paper Co. MeadWestvaco Corp. PERSONAL PRODUCTS—0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—5.6% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Mylan, Inc.(1) Pfizer, Inc. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES—0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.6% Apartment Investment & Management Co., Class A Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis, Inc. Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.1% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—0.9% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.4% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A(1) First Solar, Inc.(1) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) MEMC Electronic Materials, Inc.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) National Semiconductor Corp. Novellus Systems, Inc.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE—3.7% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) CA, Inc. Cerner Corp.(1) Citrix Systems, Inc.(1) Compuware Corp.(1) Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) salesforce.com, inc.(1) Symantec Corp.(1) SPECIALTY RETAIL—1.8% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. CarMax, Inc.(1) GameStop Corp., Class A(1) Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—0.6% Coach, Inc. NIKE, Inc., Class B Polo Ralph Lauren Corp. VF Corp. THRIFTS & MORTGAGE FINANCE—0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. TOBACCO—1.7% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES & DISTRIBUTORS—0.2% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.3% American Tower Corp., Class A(1) MetroPCS Communications, Inc.(1) Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Principal Amount/ Shares Value Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $189,815,826) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 2.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $1,200,921), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,173,731) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.500%, 5/15/20, valued at $997,972), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $978,109) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $1,197,333), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,173,731) U.S. Treasury Bills, 0.05%, 11/17/11(4) $ 1,130,000 TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $5,460,712) TOTAL INVESTMENT SECURITIES—100.1% (Cost $195,276,538) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 89 S&P 500 E-Mini September 2011 Notes to Schedule of Investments Non-income producing. Categoryis less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $5,854,000. The rate indicated is the yield to maturity at purchase. Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities,evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – Equity Index – Schedule of Investments JUNE 30, 2011 (UNAUDITED) 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Real Estate Fund June 30, 2011 Global Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.4% AUSTRALIA—5.9% Goodman Group GPT Group Westfield Group BRAZIL—1.5% BR Malls Participacoes SA FRANCE—6.5% Gecina SA Klepierre Unibail-Rodamco SE GERMANY—1.0% GSW Immobilien AG(1) HONG KONG—12.9% China Overseas Land & Investment Ltd. Hongkong Land Holdings Ltd. Hysan Development Co. Ltd. Link Real Estate Investment Trust (The) Sun Hung Kai Properties Ltd. Swire Pacific Ltd. A Shares JAPAN—12.1% Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Nippon Building Fund, Inc. 5 Sumitomo Realty & Development Co. Ltd. MALAYSIA—1.1% S P Setia Bhd Group UEM Land Holdings Bhd(1) PEOPLE'S REPUBLIC OF CHINA—1.3% Country Garden Holdings Co. SINGAPORE—5.9% CapitaCommercial Trust CDL Hospitality Trusts Global Logistic Properties Ltd.(1) SWITZERLAND—1.7% Swiss Prime Site AG(1) UNITED KINGDOM—4.3% British Land Co. plc Land Securities Group plc UNITED STATES—44.2% American Campus Communities, Inc. American Capital Agency Corp. Boston Properties, Inc. Global Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Brookfield Office Properties, Inc. Camden Property Trust Digital Realty Trust, Inc. Equity LifeStyle Properties, Inc. Essex Property Trust, Inc. Extra Space Storage, Inc. General Growth Properties, Inc. Marriott International, Inc., ClassA ProLogis, Inc. Simon Property Group, Inc. SL Green Realty Corp. Taubman Centers, Inc. Ventas, Inc. Wyndham Worldwide Corp. TOTAL COMMON STOCKS (Cost $1,928,897) TEMPORARY CASH INVESTMENTS — 1.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $33,068) TOTAL INVESTMENT SECURITIES—100.1% (Cost $1,961,965) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Industry Allocation (as a % of net assets) Retail REITs 20.0% Diversified Real Estate Activities 15.5% Office REITs 13.2% Real Estate Operating Companies 9.6% Residential REITs 9.1% Specialized REITs 7.5% Diversified REITs 7.4% Industrial REITs 4.9% Real Estate Development 4.6% Hotels, Resorts & Cruise Lines 4.0% Mortgage REITs 2.6% Cash and Equivalents* 1.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments Non-income producing. Global Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities,evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – Foreign Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund June 30, 2011 Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AEROSPACE & DEFENSE—1.4% Lockheed Martin Corp. Northrop Grumman Corp. AIRLINES—0.4% Southwest Airlines Co. AUTOMOBILES—0.6% Ford Motor Co.(1) BEVERAGES—0.7% PepsiCo, Inc. BIOTECHNOLOGY—2.3% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—4.0% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.3% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—5.9% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.5% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT—2.1% Cisco Systems, Inc. COMPUTERS & PERIPHERALS—2.7% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES—7.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—5.9% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.2% American Electric Power Co., Inc. Exelon Corp. Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value PPL Corp. ENERGY EQUIPMENT & SERVICES—0.9% National Oilwell Varco, Inc. Transocean Ltd. FOOD & STAPLES RETAILING—4.8% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.1% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES—0.9% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.7% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS—3.4% Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—4.0% General Electric Co. Tyco International Ltd. INSURANCE—8.1% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES—0.8% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY—1.0% Dover Corp. Ingersoll-Rand plc MEDIA—3.5% CBS Corp., Class B Comcast Corp., Class A Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Time Warner, Inc. $ 11,576,571 Viacom, Inc., Class B METALS & MINING—0.9% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.5% Kohl's Corp. Macy's, Inc. MULTI-UTILITIES—0.7% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—12.1% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER & FOREST PRODUCTS—0.6% International Paper Co. PHARMACEUTICALS—10.1% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.1% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE—1.9% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—0.9% Lowe's Cos., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.3% VF Corp. TOBACCO—0.5% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $732,828,553) Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $1,435,511), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,403,010) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $1,192,917), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,169,175) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $1,431,222), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,403,009) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,176,939) TOTAL INVESTMENT SECURITIES—99.6% (Cost $738,005,492) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/29/11 (Value on Settlement Date $6,656,548) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Mid Cap Value Fund June 30, 2011 Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AEROSPACE & DEFENSE—1.9% Huntington Ingalls Industries, Inc.(1) ITT Corp. AIRLINES—1.0% Southwest Airlines Co. BEVERAGES—0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS—4.0% Franklin Resources, Inc. Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS—1.0% Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS—4.0% BOK Financial Corp. Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES & SUPPLIES—4.5% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.8% Emulex Corp.(1) Harris Corp. CONTAINERS & PACKAGING—1.5% Bemis Co., Inc. DISTRIBUTORS—0.2% Genuine Parts Co. DIVERSIFIED TELECOMMUNICATION SERVICES—2.6% CenturyLink, Inc. Consolidated Communications Holdings, Inc. TELUS Corp. Windstream Corp. ELECTRIC UTILITIES—5.2% American Electric Power Co., Inc. Empire District Electric Co. (The) Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Great Plains Energy, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT—2.6% Brady Corp., Class A Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Molex, Inc., Class A FOOD & STAPLES RETAILING—2.7% CVS Caremark Corp. SYSCO Corp. FOOD PRODUCTS—4.7% Campbell Soup Co. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Ralcorp Holdings, Inc.(1) GAS UTILITIES—0.8% AGL Resources, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—3.6% Boston Scientific Corp.(1) CareFusion Corp.(1) Hologic, Inc.(1) Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.2% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE—1.8% CEC Entertainment, Inc. International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.1% Whirlpool Corp. HOUSEHOLD PRODUCTS—3.4% Clorox Co. Energizer Holdings, Inc.(1) Kimberly-Clark Corp. Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value INDUSTRIAL CONGLOMERATES—3.5% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE—11.3% ACE Ltd. Allstate Corp. (The) Aon Corp. Arthur J. Gallagher & Co. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Primerica, Inc. Symetra Financial Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group IT SERVICES—0.5% Booz Allen Hamilton Holding Corp.(1) LEISURE EQUIPMENT & PRODUCTS—0.5% Mattel, Inc. MACHINERY—2.1% Ingersoll-Rand plc Kaydon Corp. Stanley Black & Decker, Inc. MEDIA—0.5% Omnicom Group, Inc. METALS & MINING—1.0% Newmont Mining Corp. MULTILINE RETAIL—1.0% Target Corp. MULTI-UTILITIES—3.8% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—6.5% EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Spectra Energy Partners LP Ultra Petroleum Corp.(1) Williams Partners LP Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value PHARMACEUTICALS—0.2% Eli Lilly & Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.6% Annaly Capital Management, Inc. Capstead Mortgage Corp. Government Properties Income Trust National Health Investors, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.3% Applied Materials, Inc. Teradyne, Inc.(1) SOFTWARE(2) Cadence Design Systems, Inc.(1) SPECIALTY RETAIL—3.5% Best Buy Co., Inc. Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—3.7% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—0.2% Beacon Roofing Supply, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—1.9% American Tower Corp., Class A(1) Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $1,777,825,216) TEMPORARY CASH INVESTMENTS — 1.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $7,649,948), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $7,476,747) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $6,357,149), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $6,230,622) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $7,627,094), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $7,476,747) TOTAL TEMPORARY CASH INVESTMENTS (Cost $27,576,896) TOTAL INVESTMENT SECURITIES—100.4% (Cost $1,805,402,112) OTHER ASSETS AND LIABILITIES — (0.4)% TOTAL NET ASSETS — 100.0% Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 7/29/11 EUR for USD UBS AG 7/29/11 (Value on Settlement Date $90,659,994) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro USD - United States Dollar Non-income producing. Categoryis less than 0.05% of total net assets. Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Large Company Value Fund June 30, 2011 NT Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—96.4% AEROSPACE & DEFENSE—1.3% Lockheed Martin Corp. Northrop Grumman Corp. AIRLINES—0.4% Southwest Airlines Co. AUTOMOBILES—0.6% Ford Motor Co.(1) BEVERAGES—0.7% PepsiCo, Inc. BIOTECHNOLOGY—2.2% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—3.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.3% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—5.8% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.5% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT—2.0% Cisco Systems, Inc. COMPUTERS & PERIPHERALS—2.6% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED—0.5% SPDR S&P rust, Series 1 DIVERSIFIED FINANCIAL SERVICES—7.0% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—5.8% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.2% American Electric Power Co., Inc. NT Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Exelon Corp. PPL Corp. ENERGY EQUIPMENT & SERVICES—0.8% National Oilwell Varco, Inc. Transocean Ltd. FOOD & STAPLES RETAILING—4.7% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.1% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES—0.9% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.7% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS—3.3% Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—3.9% General Electric Co. Tyco International Ltd. INSURANCE—7.8% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES—0.8% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY—1.0% Dover Corp. Ingersoll-Rand plc MEDIA—3.5% CBS Corp., Class B NT Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Comcast Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.5% Kohl's Corp. Macy's, Inc. MULTI-UTILITIES—0.6% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—11.7% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER & FOREST PRODUCTS—0.6% International Paper Co. PHARMACEUTICALS—9.8% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.1% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE—1.8% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—0.9% Lowe's Cos., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.3% VF Corp. TOTAL COMMON STOCKS (Cost $435,925,501) NT Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 3.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $4,461,056), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $4,360,054) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $3,707,162), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $3,633,378) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $4,447,728), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $4,360,053) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $16,088,081) TOTAL INVESTMENT SECURITIES—99.5% (Cost $452,013,582) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/29/11 (Value on Settlement Date $3,652,884) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2011 Notes to Schedule of Investments ADR - American Depositary Receipt ETF - Exchange-Traded Fund EUR - Euro SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar Non-income producing. NT Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Large Company Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Mid Cap Value Fund June 30, 2011 NT Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.3% AEROSPACE & DEFENSE—1.9% Huntington Ingalls Industries, Inc.(1) ITT Corp. AIRLINES—0.9% Southwest Airlines Co. BEVERAGES—0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS—4.0% Franklin Resources, Inc. Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS—1.0% Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS—3.9% BOK Financial Corp. Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES & SUPPLIES—4.5% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.8% Emulex Corp.(1) Harris Corp. CONTAINERS & PACKAGING—1.5% Bemis Co., Inc. DISTRIBUTORS—0.2% Genuine Parts Co. DIVERSIFIED TELECOMMUNICATION SERVICES—2.5% CenturyLink, Inc. Consolidated Communications Holdings, Inc. TELUS Corp. Windstream Corp. ELECTRIC UTILITIES—5.2% American Electric Power Co., Inc. Empire District Electric Co. (The) NT Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Great Plains Energy, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT—2.5% Brady Corp., Class A Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Molex, Inc., Class A FOOD & STAPLES RETAILING—2.7% CVS Caremark Corp. SYSCO Corp. FOOD PRODUCTS—4.7% Campbell Soup Co. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Ralcorp Holdings, Inc.(1) GAS UTILITIES—0.8% AGL Resources, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—3.6% Boston Scientific Corp.(1) CareFusion Corp.(1) Hologic, Inc.(1) Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.1% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE—1.8% CEC Entertainment, Inc. International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.1% Whirlpool Corp. HOUSEHOLD PRODUCTS—3.4% Clorox Co. Energizer Holdings, Inc.(1) NT Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES—3.4% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE—11.2% ACE Ltd. Allstate Corp. (The) Aon Corp. Arthur J. Gallagher & Co. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Primerica, Inc. Symetra Financial Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group IT SERVICES—0.5% Booz Allen Hamilton Holding Corp.(1) LEISURE EQUIPMENT & PRODUCTS—0.5% Mattel, Inc. MACHINERY—2.0% Ingersoll-Rand plc Kaydon Corp. Stanley Black & Decker, Inc. MEDIA—0.5% Omnicom Group, Inc. METALS & MINING—1.0% Newmont Mining Corp. MULTILINE RETAIL—1.0% Target Corp. MULTI-UTILITIES—3.8% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—6.5% EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Spectra Energy Partners LP Ultra Petroleum Corp.(1) Williams Partners LP NT Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value PHARMACEUTICALS—0.2% Eli Lilly & Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.6% Annaly Capital Management, Inc. Capstead Mortgage Corp. Government Properties Income Trust National Health Investors, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.3% Applied Materials, Inc. Teradyne, Inc.(1) SOFTWARE—0.1% Cadence Design Systems, Inc.(1) SPECIALTY RETAIL—3.5% Best Buy Co., Inc. Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—3.7% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—0.2% Beacon Roofing Supply, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—1.9% American Tower Corp., Class A(1) Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $206,839,227) TEMPORARY CASH INVESTMENTS — 2.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $1,507,296), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,473,170) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $1,252,571), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,227,641) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $1,502,793), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $1,473,170) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,435,822) TOTAL INVESTMENT SECURITIES—100.6% (Cost $212,275,049) OTHER ASSETS AND LIABILITIES — (0.6)% TOTAL NET ASSETS — 100.0% NT Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain(Loss) CAD for USD Bank of America 7/29/11 $ 7,564,644 EUR for USD UBS AG 7/29/11 (Value on Settlement Date $10,845,511) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro USD - United States Dollar Non-income producing. NT Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Mid Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Real Estate Fund June 30, 2011 Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.7% DIVERSIFIED REITs—5.7% Colonial Properties Trust Liberty Property Trust Vornado Realty Trust HOTELS, RESORTS & CRUISE LINES—2.2% Hyatt Hotels Corp., Class A(1) Marriott International, Inc., Class A Wyndham Worldwide Corp. INDUSTRIAL REITs—7.6% DuPont Fabros Technology, Inc. First Industrial Realty Trust, Inc.(1) ProLogis, Inc. MORTGAGE REITs—2.2% American Capital Agency Corp. OFFICE REITs—13.9% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. Kilroy Realty Corp. SL Green Realty Corp. REAL ESTATE OPERATING COMPANIES—0.8% Forest City Enterprises, Inc., Class A(1) REAL ESTATE SERVICES—0.5% Jones Lang LaSalle, Inc. RESIDENTIAL REITs—20.4% American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Equity LifeStyle Properties, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. UDR, Inc. RETAIL REITs—23.7% Developers Diversified Realty Corp. Federal Realty Investment Trust General Growth Properties, Inc. Glimcher Realty Trust Kimco Realty Corp. Macerich Co. (The) Simon Property Group, Inc. Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Taubman Centers, Inc. SPECIALIZED REITs—21.7% Extra Space Storage, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. LaSalle Hotel Properties Nationwide Health Properties, Inc. Public Storage Strategic Hotels & Resorts, Inc.(1) Ventas, Inc. TOTAL COMMON STOCKS (Cost $756,386,994) TEMPORARY CASH INVESTMENTS — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $ 3,719,646), in a joint trading account at0.00%, dated 6/30/11, due 7/1/11 (Delivery value $3,635,430) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $ 3,091,046), in a joint trading account at0.00%, dated 6/30/11, due 7/1/11 (Delivery value $3,029,525) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $ 3,708,533), in a joint trading account at0.00%, dated 6/30/11, due 7/1/11 (Delivery value $3,635,430) TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,414,282) TOTAL INVESTMENT SECURITIES—99.9% (Cost $765,550,562) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments REIT - Real Estate Investment Trust Non-income producing. Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities,evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Real Estate – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Value Fund June 30, 2011 Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—94.6% AEROSPACE & DEFENSE—3.7% AAR Corp. Alliant Techsystems, Inc. American Science & Engineering, Inc. Ceradyne, Inc.(1) Curtiss-Wright Corp. Esterline Technologies Corp.(1) Moog, Inc., ClassA(1) Teledyne Technologies, Inc.(1) Triumph Group, Inc. AIRLINES—0.9% Alaska Air Group, Inc.(1) Allegiant Travel Co.(1) JetBlue Airways Corp.(1) SkyWest, Inc. AUTO COMPONENTS—0.8% American Axle & Manufacturing Holdings, Inc.(1) Cooper Tire & Rubber Co. Standard Motor Products, Inc. BEVERAGES—0.2% Primo Water Corp.(1) BUILDING PRODUCTS—0.3% Apogee Enterprises, Inc. Simpson Manufacturing Co., Inc. CAPITAL MARKETS—3.6% Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. BlackRock Kelso Capital Corp. Calamos Asset Management, Inc., ClassA Fifth Street Finance Corp. Hercules Technology Growth Capital, Inc. HFF, Inc., ClassA(1) Investment Technology Group, Inc.(1) Knight Capital Group, Inc., ClassA(1) MCG Capital Corp. PennantPark Investment Corp. Piper Jaffray Cos.(1) Prospect Capital Corp. Stifel Financial Corp.(1) CHEMICALS—1.9% A. Schulman, Inc. Arch Chemicals, Inc. Cytec Industries, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Ferro Corp.(1) Georgia Gulf Corp.(1) H.B. Fuller Co. Minerals Technologies, Inc. Olin Corp. OM Group, Inc.(1) Sensient Technologies Corp. COMMERCIAL BANKS—8.7% American National Bankshares, Inc. Associated Banc-Corp. BancorpSouth, Inc. BOK Financial Corp. Boston Private Financial Holdings, Inc. Community Bank System, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. East West Bancorp., Inc. F.N.B. Corp. First Commonwealth Financial Corp. First Horizon National Corp. First Interstate Bancsystem, Inc. First Midwest Bancorp., Inc. FirstMerit Corp. Fulton Financial Corp. Heritage Financial Corp. IBERIABANK Corp. Lakeland Financial Corp. MB Financial, Inc. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Park Sterling Corp.(1) SVB Financial Group(1) Synovus Financial Corp. TCF Financial Corp. Trico Bancshares Trustmark Corp. Umpqua Holdings Corp. United Bankshares, Inc. Washington Banking Co. Webster Financial Corp. Wintrust Financial Corp. COMMERCIAL SERVICES & SUPPLIES—1.3% Brink's Co. (The) Metalico, Inc.(1) SYKES Enterprises, Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT—1.2% Bel Fuse, Inc., ClassB Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Blue Coat Systems, Inc.(1) DG FastChannel, Inc.(1) Emulex Corp.(1) Oplink Communications, Inc.(1) Tellabs, Inc. COMPUTERS & PERIPHERALS—1.0% Electronics for Imaging, Inc.(1) Lexmark International, Inc., ClassA(1) QLogic Corp.(1) CONSTRUCTION & ENGINEERING—1.9% Comfort Systems USA, Inc. EMCOR Group, Inc.(1) Granite Construction, Inc. Pike Electric Corp.(1) CONSTRUCTION MATERIALS—0.3% Martin Marietta Materials, Inc. Texas Industries, Inc. CONTAINERS & PACKAGING—0.6% Bemis Co., Inc. Sonoco Products Co. DISTRIBUTORS—0.1% Core-Mark Holding Co., Inc.(1) DIVERSIFIED—2.1% iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund iShares S&P SmallCap 600 Value Index Fund DIVERSIFIED CONSUMER SERVICES—0.1% Regis Corp. DIVERSIFIED FINANCIAL SERVICES—0.3% Compass Diversified Holdings DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% Atlantic Tele-Network, Inc. ELECTRIC UTILITIES—1.6% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT—1.5% Brady Corp., ClassA Encore Wire Corp. LSI Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.0% Benchmark Electronics, Inc.(1) Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Electro Scientific Industries, Inc.(1) Littelfuse, Inc. Methode Electronics, Inc. Park Electrochemical Corp. Plexus Corp.(1) Rogers Corp.(1) Tech Data Corp.(1) ENERGY EQUIPMENT & SERVICES—2.3% Bristow Group, Inc. Cal Dive International, Inc.(1) Complete Production Services, Inc.(1) Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) Tetra Technologies, Inc.(1) Tidewater, Inc. Unit Corp.(1) FOOD & STAPLES RETAILING—0.8% Ruddick Corp. Village Super Market, Inc., ClassA Weis Markets, Inc. FOOD PRODUCTS—1.0% Dole Food Co., Inc.(1) Farmer Bros. Co. J&J Snack Foods Corp. Ralcorp Holdings, Inc.(1) Seneca Foods Corp., ClassA(1) TreeHouse Foods, Inc.(1) GAS UTILITIES—1.1% AGL Resources, Inc. Atmos Energy Corp. Chesapeake Utilities Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—1.3% Cutera, Inc.(1) ICU Medical, Inc.(1) Utah Medical Products, Inc. Young Innovations, Inc.(2) HEALTH CARE PROVIDERS & SERVICES—4.0% Alliance HealthCare Services, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Assisted Living Concepts, Inc., ClassA Centene Corp.(1) Chemed Corp. HealthSouth Corp.(1) Healthspring, Inc.(1) Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Kindred Healthcare, Inc.(1) LifePoint Hospitals, Inc.(1) Lincare Holdings, Inc. Magellan Health Services, Inc.(1) National Healthcare Corp. Owens & Minor, Inc. U.S. Physical Therapy, Inc. VCA Antech, Inc.(1) HOTELS, RESTAURANTS & LEISURE—2.4% Bally Technologies, Inc.(1) Bob Evans Farms, Inc. Buffalo Wild Wings, Inc.(1) CEC Entertainment, Inc. Jack in the Box, Inc.(1) Orient-Express Hotels Ltd., ClassA(1) Red Robin Gourmet Burgers, Inc.(1) Ruby Tuesday, Inc.(1) Vail Resorts, Inc. WMS Industries, Inc.(1) HOUSEHOLD DURABLES—0.8% CSS Industries, Inc. Ethan Allen Interiors, Inc. Furniture Brands International, Inc.(1) Helen of Troy Ltd.(1) M.D.C. Holdings, Inc. INDUSTRIAL CONGLOMERATES—0.2% Tredegar Corp. INSURANCE—3.5% Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. Aspen Insurance Holdings Ltd. Baldwin & Lyons, Inc., ClassB Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Platinum Underwriters Holdings Ltd. Primerica, Inc. ProAssurance Corp.(1) United Fire & Casualty Co. INTERNET SOFTWARE & SERVICES—0.6% Internap Network Services Corp.(1) RealNetworks, Inc.(1) IT SERVICES—1.8% DST Systems, Inc. Euronet Worldwide, Inc.(1) NeuStar, Inc., ClassA(1) Total System Services, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value LEISURE EQUIPMENT & PRODUCTS—0.2% Arctic Cat, Inc.(1) LIFE SCIENCES TOOLS & SERVICES—0.1% Pharmaceutical Product Development, Inc. MACHINERY—2.9% Actuant Corp., ClassA Altra Holdings, Inc.(1) Barnes Group, Inc. Briggs & Stratton Corp. Douglas Dynamics, Inc. FreightCar America, Inc.(1) Kaydon Corp. Lincoln Electric Holdings, Inc. Mueller Industries, Inc. Mueller Water Products, Inc., ClassA Oshkosh Corp.(1) Robbins & Myers, Inc. MARINE—0.8% Alexander & Baldwin, Inc. Diana Shipping, Inc.(1) Genco Shipping & Trading Ltd.(1) MEDIA—1.9% E.W. Scripps Co. (The), ClassA(1) Entercom Communications Corp., ClassA(1) Entravision Communications Corp., ClassA(1) Gannett Co., Inc. Harte-Hanks, Inc. Journal Communications, Inc., ClassA(1) Knology, Inc.(1) LIN TV Corp., ClassA(1) METALS & MINING—2.0% Century Aluminum Co.(1) Coeur d'Alene Mines Corp.(1) Commercial Metals Co. Hecla Mining Co.(1) Materion Corp.(1) RTI International Metals, Inc.(1) Thompson Creek Metals Co., Inc.(1) Worthington Industries, Inc. MULTILINE RETAIL—0.6% Big Lots, Inc.(1) Fred's, Inc., ClassA MULTI-UTILITIES—1.3% Avista Corp. Black Hills Corp. MDU Resources Group, Inc. NorthWestern Corp. Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Vectren Corp. OFFICE ELECTRONICS—0.2% Zebra Technologies Corp., Class A(1) OIL, GAS & CONSUMABLE FUELS—5.6% Berry Petroleum Co., ClassA Bill Barrett Corp.(1) Comstock Resources, Inc.(1) DHT Holdings, Inc. Forest Oil Corp.(1) Goodrich Petroleum Corp.(1) James River Coal Co.(1) Nordic American Tanker Shipping Ltd. Overseas Shipholding Group, Inc. Patriot Coal Corp.(1) Penn Virginia Corp. Petroleum Development Corp.(1) Swift Energy Co.(1) PAPER & FOREST PRODUCTS—0.6% Buckeye Technologies, Inc. KapStone Paper and Packaging Corp.(1) P.H. Glatfelter Co. PERSONAL PRODUCTS—0.5% Nu Skin Enterprises, Inc., ClassA Prestige Brands Holdings, Inc.(1) PHARMACEUTICALS—1.0% Impax Laboratories, Inc.(1) Medicis Pharmaceutical Corp., ClassA ViroPharma, Inc.(1) PROFESSIONAL SERVICES—1.7% CDI Corp. Heidrick & Struggles International, Inc. Kforce, Inc.(1) Korn/Ferry International(1) Mistras Group, Inc.(1) SFN Group, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs)—8.2% American Campus Communities, Inc. American Capital Agency Corp. Ashford Hospitality Trust, Inc. Associated Estates Realty Corp. Campus Crest Communities, Inc. Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chimera Investment Corp. CommonWealth REIT CreXus Investment Corp. Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value DCT Industrial Trust, Inc. DiamondRock Hospitality Co. Duke Realty Corp. First Industrial Realty Trust, Inc.(1) First Potomac Realty Trust Getty Realty Corp. Government Properties Income Trust Hatteras Financial Corp. Healthcare Realty Trust, Inc. Highwoods Properties, Inc. Inland Real Estate Corp. Kilroy Realty Corp. Mack-Cali Realty Corp. Medical Properties Trust, Inc. MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. Piedmont Office Realty Trust, Inc., ClassA PS Business Parks, Inc. RLJ Lodging Trust(1) Sabra Health Care REIT, Inc. Saul Centers, Inc. Urstadt Biddle Properties, Inc., ClassA Washington Real Estate Investment Trust Winthrop Realty Trust ROAD & RAIL—0.6% Arkansas Best Corp. Old Dominion Freight Line, Inc.(1) Werner Enterprises, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.6% Cymer, Inc.(1) Formfactor, Inc.(1) Intersil Corp., ClassA Lattice Semiconductor Corp.(1) MKS Instruments, Inc. Novellus Systems, Inc.(1) Semtech Corp.(1) Standard Microsystems Corp.(1) SOFTWARE—2.6% Cadence Design Systems, Inc.(1) Compuware Corp.(1) JDA Software Group, Inc.(1) Motricity, Inc.(1) Quest Software, Inc.(1) S1 Corp.(1) Websense, Inc.(1) Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value SPECIALTY RETAIL—3.8% Aeropostale, Inc.(1) American Eagle Outfitters, Inc. Ascena Retail Group, Inc.(1) Brown Shoe Co., Inc. Cabela's, Inc.(1) Cato Corp. (The), ClassA Christopher & Banks Corp. Coldwater Creek, Inc.(1) Collective Brands, Inc.(1) Finish Line, Inc. (The), ClassA Genesco, Inc.(1) Lithia Motors, Inc., ClassA Men's Wearhouse, Inc. (The) PEP Boys-Manny Moe & Jack RadioShack Corp. Stage Stores, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.6% Culp, Inc.(1) Jones Group, Inc. (The) True Religion Apparel, Inc.(1) THRIFTS & MORTGAGE FINANCE—3.0% BankUnited, Inc. Brookline Bancorp., Inc. Capitol Federal Financial, Inc. First Financial Holdings, Inc. First Financial Northwest, Inc.(1) First Niagara Financial Group, Inc. Flushing Financial Corp. Kaiser Federal Financial Group, Inc. Oritani Financial Corp. PMI Group, Inc. (The)(1) Provident Financial Services, Inc. Radian Group, Inc. Washington Federal, Inc. TRADING COMPANIES & DISTRIBUTORS—0.4% GATX Corp. Lawson Products, Inc. WATER UTILITIES—0.2% Artesian Resources Corp., Class A TOTAL COMMON STOCKS (Cost $2,008,384,359) CONVERTIBLE PREFERRED STOCKS—2.0% INSURANCE—1.1% Aspen Insurance Holdings Ltd., SeriesAHL, 5.625% LEISURE EQUIPMENT & PRODUCTS—0.2% Callaway Golf Co., SeriesB, 7.50% Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value MEDIA—0.2% LodgeNet Interactive Corp., 10.00%(3) REAL ESTATE INVESTMENT TRUSTS (REITs)—0.3% Entertainment Properties Trust, SeriesE, 9.00% Lexington Realty Trust, SeriesC, 6.50% TOBACCO—0.2% Universal Corp., 6.75% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $43,670,076) PREFERRED STOCKS—0.6% REAL ESTATE INVESTMENT TRUSTS (REITs)—0.6% DuPont Fabros Technology, Inc., SeriesA, 7.875% National Retail Properties, Inc., SeriesC, 7.375% PS Business Parks, Inc., SeriesO, 7.375% TOTAL PREFERRED STOCKS (Cost $12,724,908) TEMPORARY CASH INVESTMENTS—2.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $18,731,963), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $18,307,856) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $15,566,364), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $15,256,546) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $18,676,001), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $18,307,856) TOTAL TEMPORARY CASH INVESTMENTS (Cost $67,554,969) TOTAL INVESTMENT SECURITIES—100.1% (Cost $2,132,334,312) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $3,763,857, which represented 0.2% of total net assets. Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities,evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Small Cap Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Convertible Preferred Stocks – – Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as definedin the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2011 follows: March 31, 2011 June30, 2011 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Utah Medical Products, Inc.(1) — Young Innovations, Inc. (1) Company was not an affiliate at June 30, 2011. 4. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Value Fund June 30, 2011 Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.2% AEROSPACE & DEFENSE—0.7% Huntington Ingalls Industries, Inc.(1) Lockheed Martin Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—0.2% United Parcel Service, Inc., Class B AIRLINES—0.5% Southwest Airlines Co. AUTOMOBILES—1.9% General Motors Co.(1) Honda Motor Co. Ltd. Toyota Motor Corp. BEVERAGES—0.4% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. CAPITAL MARKETS—5.3% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley Northern Trust Corp. State Street Corp. COMMERCIAL BANKS—5.3% Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—2.7% Avery Dennison Corp. Cintas Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—1.4% Cisco Systems, Inc. COMPUTERS & PERIPHERALS—2.8% Diebold, Inc. Hewlett-Packard Co. QLogic Corp.(1) CONSTRUCTION MATERIALS—0.1% Martin Marietta Materials, Inc. Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value CONTAINERS & PACKAGING—0.6% Bemis Co., Inc. DIVERSIFIED FINANCIAL SERVICES—4.9% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—3.6% AT&T, Inc. CenturyLink, Inc. TELUS Corp. Verizon Communications, Inc. ELECTRIC UTILITIES—2.8% American Electric Power Co., Inc. NV Energy, Inc. Westar Energy, Inc. ELECTRICAL EQUIPMENT—1.2% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Molex, Inc. FOOD & STAPLES RETAILING—2.5% CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—3.9% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods, Inc., Class A Unilever NV CVA HEALTH CARE EQUIPMENT & SUPPLIES—3.2% Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.2% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) Quest Diagnostics, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—1.5% International Game Technology International Speedway Corp., Class A Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.0% Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—4.2% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—4.4% General Electric Co. Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE—7.9% ACE Ltd. Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) METALS & MINING—0.9% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTILINE RETAIL—1.1% Target Corp. MULTI-UTILITIES—2.0% PG&E Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—11.3% BP plc BP plc ADR Chevron Corp. ConocoPhillips EQT Corp. Exxon Mobil Corp. Imperial Oil Ltd. Murphy Oil Corp. Total SA Ultra Petroleum Corp.(1) Valero Energy Corp. Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) Shares Value PHARMACEUTICALS—9.6% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Annaly Capital Management, Inc. Weyerhaeuser Co. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.5% Applied Materials, Inc. Intel Corp. SPECIALTY RETAIL—2.9% Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—1.0% Hudson City Bancorp., Inc. WIRELESS TELECOMMUNICATION SERVICES—0.7% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $1,928,560,786) TEMPORARY CASH INVESTMENTS — 1.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $8,562,431), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $8,368,571) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $7,115,427), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $6,973,809) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $8,536,851), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $8,368,570) TOTAL TEMPORARY CASH INVESTMENTS (Cost $30,879,035) TOTAL INVESTMENT SECURITIES—99.6% (Cost $1,959,439,821) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 7/29/11 $ 29,433,709 EUR for USD UBS AG 7/29/11 GBP for USD Bank of America 7/29/11 JPY for USD Credit Suisse First Boston 7/29/11 (Value on Settlement Date $129,082,726) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing. Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities,evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Value – Schedule of Investments JUNE 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of June 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: August 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: August 25, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: August 25, 2011
